


CABOT OIL & GAS CORPORATION
PERFORMANCE SHARE AWARD AGREEMENT


This Performance Share Award Agreement (the “Agreement”), made and entered into
by and between Cabot Oil & Gas Corporation (the “Company”) with its principal
office at 840 Gessner Road, Suite 1400, Houston, Texas 77024 and [ Participant
Name ], (the “Employee”), is dated as of [ grant date ].


As an additional incentive and inducement to the Employee to remain in the
employment of the Company or its subsidiaries, and to devote his or her best
efforts to the business and affairs of the Company, the Company hereby awards to
the Employee a Performance Award of [ number of shares granted ] performance
shares (the “Performance Shares”) upon the terms and conditions hereinafter set
forth.


This Agreement is expressly subject to the terms and provisions of the Company’s
2014 Incentive Plan (the “Plan”). In the event there is a conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall control. All
undefined capitalized terms used herein that are not otherwise defined shall
have the meanings assigned to them in the Plan.


1.     The performance period for the Performance Shares subject to this
Agreement shall be the period beginning January 1, 2015 and ending December 31,
2017 (the “Performance Period”).


2.     Each Performance Share represents the right to receive, after the end of
the Performance Period and based on the Company’s performance, the aggregate of
from 0 to 100% of the Fair Market Value of a share of Common Stock payable in
Common Stock. The number of shares of Common Stock to be issued shall be
determined based on the relevant criteria as of the end of the Performance
Period. Cash will be paid in lieu of the issuance of fractional shares of Common
Stock. The determination of the amount to be distributed with respect to a
Performance Share at the end of the Performance Period shall be based upon the
Company’s achievement of performance criteria established by the Committee for
the Performance Period as set forth below (the “Performance Criteria”).


There are three (3) Performance Criteria that determine the number of shares of
Common Stock of the Company issued per Performance Share. The attainment of one
Performance Criterion will result in the receipt of 1/3, the attainment of two
Performance Criteria will result in the receipt of 2/3 and the attainment of
three Performance Criteria will result in the receipt of 3/3, respectively, of
the Performance Shares in shares of Common Stock. The three Performance Criteria
for total Company performance are as follows:


(i)
1,000 MMcfe/d or greater production, averaged over the three year performance
period;



(ii)
$1.75/Mcfe or below finding costs (all sources), averaged over the three year
performance period (oil conversion based on economic rate - oil versus gas); and



(iii)
200% or greater reserve replacement, averaged over the three year performance
period.



3.    As soon as practicable following the completion of the Performance Period,
the Committee shall determine, in writing, the extent to which the Performance
Criteria have been met and the amount to be distributed with respect to a
Performance Share as provided in Section 2 hereof and the Company shall issue to
the Employee the appropriate number of shares of Common Stock. The Committee has
sole and absolute authority and discretion to determine the amount to be
distributed with respect to Performance Shares. The determination of the
Committee shall be binding and conclusive on the Employee.




--------------------------------------------------------------------------------




Notwithstanding anything in this Agreement to the contrary, the Employee shall
not be entitled to any Common Stock with respect to the Performance Shares
unless and until the Committee determines and certifies the extent to which the
Performance Criteria have been met.


4.    Except as otherwise provided in this Section 4, Section 6, or Section 7,
in the event the Employee’s employment is terminated for any reason prior to the
completion of the Performance Period, the Performance Shares shall be
immediately forfeited unless otherwise determined by the Committee. In the case
of the termination of employment by reason of death, disability, or retirement
(under a Company approved retirement plan), the Performance Shares shall not be
so forfeited and shall otherwise be payable as set forth herein as if such
employment continued through the end of the Performance Period. Notwithstanding
the foregoing and in the case of a retirement, Employee must be an employee of
the Company on September 30th of the year the award is granted in order to
continue vesting in the award. Further, Employee must be an active employee of
the Company at the time the Compensation Committee of the Board of Directors
certifies the results of the Performance Shares for employment termination other
than death, disability or retirement.


5.     At the same time that the Company delivers the shares of Common Stock
pursuant to the vesting of the Performance Shares pursuant to Section 3 or
Section 7, the Company shall also pay to the Employee an amount in cash equal to
the dividends that would have been paid on each share of Common Stock delivered
had such share been outstanding from the date of grant until the date shares are
delivered to the Employee. The dividend equivalent payment pursuant to this
Section 5 shall be paid without interest or earnings, and will be subject to the
payment of applicable withholding taxes. No dividend equivalent payments will be
made with respect to Performance Shares that do not vest pursuant to this
Agreement.


6.    In consideration of (i) the Company disclosing and providing access to
Confidential Information, as more fully described in Section 6(a) below, (ii)
the grant by the Company of the Performance Shares to provide an economic
incentive to Employee to use Employee’s best efforts during his/her employment
with the Company to advance the business and goodwill of the Company and in
order to protect the Company’s interests in its Confidential Information and
goodwill after the date hereof, and (iii) other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Employee,
intending to be legally bound, hereby agrees as follows:


(a)    Employee hereby covenants and agrees that at all times during his or her
employment with the Company and for a period of twenty-nine (29) months after a
termination of the Employee’s employment by reason of retirement as provided in
Section 4, he or she will not, without the prior written consent of the
Company’s chief legal officer, either directly or indirectly, for
himself/herself or on behalf of or in conjunction with any other person,
company, partnership, corporation or other entity, engage in any activities
prohibited in the following subsections (1) through (3) of this Section 6(a):


(1)    Employee shall not assist or directly or indirectly provide services,
whether as a partner, employee, consultant, officer, director, manager, agent,
associate, investor, or otherwise, to any person or entity which is at the time
of such assistance or provision a “Competitor” of the Company. For purposes of
this Section 6, the term “Competitor” means any person or entity that is engaged
in the exploration and production of oil, gas or other hydrocarbons, the
transportation thereof, any other midstream activities or the provision of
oilfield services in any state or county/parish thereof in which the Company
conducts business and/or has established business plans to conduct business
activities within the twelve month period preceding Employee’s termination.




--------------------------------------------------------------------------------






(2) In order to assist Employee with his or her duties, the Company shall
continue to provide the Employee with access to confidential and proprietary
information and other confidential information which is either information not
known by actual or potential competitors, customers and third parties of the
Company or is proprietary information of the Company (“Confidential
Information”). Such Confidential Information shall include all non-public
information the Employee acquired as a result of his or her positions with the
Company that might be of any value to a competitor of the Company. Examples of
such Confidential Information include, without limitation, non-public
information about the Company’s customers, suppliers, and potential acquisition
targets; its business operations, structure and methods of operation; its
services and pricing; its processes, machines and inventions; it research and
know-how; its business planning and strategies; information maintained in its
computer systems; devices, processes, compilations of information and records;
and future business plans. Employee agrees that such Confidential Information
remains confidential even if committed to the Employee’s memory. Employee agrees
not to use, divulge, or furnish or make accessible to any third party, company,
corporation or other organization (including but not limited to customers,
competitors, or governmental agencies), without the Company’s prior written
consent, any Confidential Information of the Company, except as necessary in
performing his or her duties on behalf of the Company during his or her
employment with the Company. The Employee’s obligations under this Section will
not apply to the extent that (i) the disclosure of Confidential Information is
required by applicable law; provided that, prior to disclosing such Confidential
Information, to the fullest extent practicable Employee must notify the Company
thereof, which notice will include the basis upon which Employee believes the
information is required to be disclosed, or (ii) information otherwise
determined to be Confidential Information is or becomes generally available to
the public or to persons generally knowledgeable in the Company’s industry
without violation of this Agreement by Employee.


(3) Employee agrees that whenever the Employee’s employment with the Company
ends for any reason, (i) all documents containing or referring to the Company’s
Confidential Information as may be in the Employee’s possession, or over which
the Employee may have control, and all other property of the Company provided to
Employee by the Company during the course of Employee’s employment with the
Company will be returned to the Company immediately, with no request being
required; and (ii) all Company computer and computer-related equipment and
software, and all Company property, files, records, documents, drawings,
specifications, lists, equipment and similar items relating to the business of
the Company, whether prepared by the Employee or otherwise, coming into the
Employee’s possession or control during the course of his or her employment
shall remain the exclusive property of the Company, and shall be delivered by
the Employee to the Company immediately, with no request being required.


(b)    Employee specifically recognizes and affirms that each of the covenants
contained in Section 6(a)(1) through (3) of this Agreement is a material and
important term of this Agreement which has induced the Company to provide for
the award of Performance Shares granted hereunder, the disclosure of the
Confidential Information referenced herein, and the other promises made by the
Company herein, and the Employee further agrees that in the event that he or she
retires and thereafter (A) the Company determines that Employee has breached any
term of Section 6(a) (1) through (3) or (B) all or any part of Section 6(a) is
held or found invalid or




--------------------------------------------------------------------------------




unenforceable for any reason whatsoever by a court of competent jurisdiction in
any action between the Employee and the Company, in addition to any other
remedies at law or in equity the Company may have available to it, the Employee
shall lose the right to receive Performance Shares and any unvested Performance
Shares shall be deemed forfeited effective as of the date (A) the Company
determines that Employee has breached any term of Section 6(a) or (B) all or any
part of Section 6(a) is held or found invalid or unenforceable for any reason
whatsoever by a court of competent jurisdiction in an action between the
Employee and the Company.


(c)    The Employee and the Company agree that the restrictions set forth in
Section 6(a) are reasonable, including the geographic area, duration as to time,
and scope of activities restrained. The Employee further agrees that if any
covenant contained in Section 6(a) is found by a court of competent jurisdiction
to contain limitations as to time, geographical area, or scope of activity that
are not reasonable and impose a greater restraint than is necessary to protect
the goodwill or other business interest of the Company, then the court shall
reform the covenant to the extent necessary to cause the limitations contained
in the covenant as to time, geographical area, and scope of activity to be
restrained to be reasonable and to impose a restraint that is not greater than
necessary to protect the goodwill and other business interests of the Company
and to enforce the covenants as reformed.


(d)    The covenants on the part of Employee in this Section 6 are considered
independent of any other agreement, and the fact that the Employee has a claim
against the Company, whether predicated upon this Agreement or otherwise, is not
a defense to enforcement of this Section 6.


7.    Upon either of a Change in Control (as defined below) or the Company's
ceasing to have publicly traded Common Stock as a result of a business
combination or other extraordinary transaction, in each case prior to the
completion of the Performance Period, the Performance Period shall be deemed
complete and the Employee shall have earned 100% of the Performance Shares. If
the Company ceases to have publicly traded Common Stock, then instead of any
share of Common Stock that would otherwise be issued there shall instead be paid
an amount of cash equal to the value of the consideration received by the
shareholder of the Company in respect of a share of Common Stock in connection
with the Change in Control or business combination or other extraordinary
transaction.


“Change in Control” shall mean:


(I)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of 35% or more of either (1)
the then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (2) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (I), the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company or (iv) any acquisition by any entity pursuant
to a transaction which complies with clauses (1), (2) and (3) of subsection
(III) of this definition; or







--------------------------------------------------------------------------------




(I)
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or



(III)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be, (2)
no Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 35%
or more of, respectively, the then outstanding shares of common equity of the
entity resulting from such Business Combination or the combined voting power of
the then outstanding voting securities of such entity except to the extent that
such ownership existed prior to the Business Combination and (3) at least a
majority of the members of the board of directors of the corporation, or the
similar managing body of a non-corporate entity, resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or



(I)
Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, other than a liquidation or dissolution in
connection with a transaction to which subsection (III) applies.



8.    This Agreement is not an employment agreement. Nothing contained herein
shall be construed as creating any employment relationship other than one at
will.


9.    This Agreement shall inure to the benefit of and be binding upon the
heirs, legatees, distributees, executors and administrators of the Employee and
the successors and assigns of the Company. In no event shall Performance Shares
granted hereunder be voluntarily or involuntarily sold, pledged, assigned or
transferred by the Employee other than by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order.




--------------------------------------------------------------------------------






10.    This Agreement shall be governed by the laws of the State of Delaware,
without giving effect to conflict of law rules or principles. Any action or
proceeding seeking to enforce any provision of or based on any right arising out
of this Agreement may be brought against the Employee or the Company only in the
courts of the State of Delaware or, if it has or can acquire jurisdiction, in
the United States District Court for the District of Delaware, and the Employee
and the Company consent to the jurisdiction of such courts (and of the
appropriate appellate courts) in any action or proceeding and waives any
objection to venue laid herein.


11.    Employee agrees that as a condition to the award of the Performance
Shares hereby, that Employee shall pay to the Company at the time or times
requested by the Company, an amount of cash or shares of Common Stock equal to
the amount the Company is required by any governmental authority to withhold for
tax purposes with respect to any payment of earned Performance Shares, unless
the Employee makes other prior arrangements for such withholding as may be
approved by the Company.


12.    The Employee shall have no rights of a shareholder with respect to the
shares of Common Stock potentially deliverable pursuant to this Agreement unless
and until such time as the ownership of such shares of Common Stock has been
transferred to the Employee.


IN WITNESS WHEREOF, the parties hereto cause this Agreement to be executed as of
the date hereof.






Company:


CABOT OIL & GAS CORPORATION






/s/ Scott C. Schroeder            
By:    Scott C. Schroeder
Title:    Executive Vice President and
Chief Financial Officer






Employee:






By:    [ Participant Name ]








